Citation Nr: 1218255	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  08-03 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted which is sufficient to reopen a previously denied claim of entitlement to service connection hypertension and, if so, whether service connection is warranted.

2.  Entitlement to service connection for alcoholism.

3.  Entitlement to service connection for a prostate disorder.

4.  Entitlement to service connection for a skin rash of the legs and groin.

5.  Entitlement to a disability rating in excess of 20 percent for service-connected type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife.


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.  Service in Vietnam is evidenced in the record.

This matter comes before the Board of Veterans Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

Procedural history

The Veteran's March 2003 claim for high blood pressure was denied as a claim for hypertension in an August 2003 rating decision that the Veteran did not appeal.

In a January 2006 rating decision, the RO denied the Veteran's claim to reopen service connection for hypertension and denied service connection for a skin rash on the legs and groin, a prostate disorder and alcoholism, and continued the then assigned 20 percent disability rating for service-connected type II diabetes mellitus.  The Veteran disagreed and perfected an appeal.  In January 2012, the Veteran and his wife presented testimony at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is included in the Veteran's VA claims folder.

At the January 2012 hearing, the Veteran withdrew the issue of entitlement to service connection for alcoholism.  In a May 2010 written submission, while the case was under the RO's jurisdiction, the Veteran withdrew from his appeal the issues of service connection for a kidney disorder, penis deformity, migraine headaches, and individual unemployability.  The Board finds that the May 2010 submission complies with the requirements of 38 C.F.R. § 20.204 (2011).

The Veteran and the Veteran's wife testified at the January 2012 hearing that the Veteran could not strain himself because of his heart and diabetes disabilities.  See BVA hearing transcript at p. 25.  This evidence, dated since the withdrawal of the issue in May 2010, supports a new implied claim for a total disability rating based on individual unemployability (TDIU) due to a combination of service-connected disabilities and is referred for appropriate action. 

The issues of entitlement to service connection for a skin rash of the legs and groin and a prostate disorder, and entitlement to a disability rating in excess of 20 percent for service-connected type II diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In an unappealed August 2003 rating decision, the RO denied the Veteran's claim for service connection for hypertension. 

2.  Evidence received since the August 2003 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension.

3.  The Veteran orally notified the Board of his intent to withdraw the issue of entitlement to service connection for alcoholism from his pending appeal to the Board.


CONCLUSIONS OF LAW

1.  The August 2003 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2011).

2.  Since the August 2003 rating decision, new and material evidence has been received, and the claim of entitlement to service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

3.  The issue of entitlement to service connection for alcoholism is dismissed.  38 U.S.C.A. §§ 7104, 7105(b) and (d) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran essentially contends that his hypertension was aggravated by his service-connected type II diabetes mellitus.  He seeks to reopen his previously denied claim.  In addition, he informed the Board at the January 24, 2012 hearing that he withdrew the issue of entitlement to service connection for alcoholism from his appeal.  The Board will address preliminary matters and render a decision on the issues on appeal.

Duties To Notify And To Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

This claim involves an issue of whether new and material evidence has been submitted sufficient to reopen a previously denied claim.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court specifically found that VA must notify a claimant of the evidence and information that is necessary to reopen previously denied claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.  As is discussed in detail below, the Board finds that new and material evidence has been submitted and reopens the claim.  Thus, any deficiency in notice under Kent could not result in any prejudice to the Veteran.
 
The Board observes that VA has obtained service treatment records, private treatment records identified or provided by the Veteran, and VA treatment records.  The Veteran has also been provided a VA medical examination in August 2011.  As previously noted, the Board reopens the Veteran's claim pertaining to hypertension below.  Thus, any failure to comply with the statutory duties to assist is also not prejudicial to the Veteran.  As noted in the Introduction, the Veteran has provided testimony at a video conference hearing before the undersigned VLJ.  

For those reasons, the Board finds that VA has complied with the notice and assistance requirements as they pertain to the issues on appeal.  The Board will proceed to a decision on the claim on appeal.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  In order to establish service connection or service-connected aggravation for a present disability, there must be (1) evidence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2011).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The Board observes that VA received the Veteran's claim to reopen in April 2005, and also notes that the provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744- 47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen, the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Because the Veteran filed his claim to reopen in April 2005, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Unappealed RO rating decisions are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, related to an unsubstantiated fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence, but rather provides guidance for VA adjudicators in determining whether submitted evidence meets the new and material requirements.  See Shade v. Shinseki, 24 Vet. App. 110 (2011).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran submitted a claim for service connection for hypertension in March 2003 and contended that his hypertension was caused or aggravated by type II diabetes mellitus.  The RO found that a May 2003 VA examination report provided an opinion that the Veteran's hypertension "is unlikely to be a result of your diabetes mellitus."  The RO denied the Veteran's claim in the August 2003 rating decision because there was no evidence that the Veteran's hypertension was manifested during service or to a degree of 10 percent within one year of service, and that there was no evidence that the Veteran's hypertension was related to his service-connected type II diabetes mellitus.  

The Veteran did not appeal the August 2003 rating decision.  In addition, while additional medical evidence was received within one year of the August 2003 rating decision, it did not pertain to whether hypertension was incurred in service, manifested to a degree of 10 percent within one year of discharge, nor to whether it was due to or aggravated by service-connected diabetes mellitus.  For these reasons, the Board finds that the August 2003 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2011).

Evidence at the time of the August 2003 rating decision included medical evidence of a diagnosis of hypertension and evidence that the Veteran was service-connected for type II diabetes mellitus.  Thus, evidence at the time of the August 2003 rating decision satisfied Wallin elements (1) and (2).  The rating decision found that the evidence did not support a finding that there was a connection between the Veteran's service-connected diabetes and his diagnosed hypertension to satisfy element (3) and for that reason, the claim was denied.

New and material evidence submitted since the August 2003 rating decision that pertains to the issue of whether the Veteran's hypertension was caused or aggravated by his service-connected diabetes includes the Veteran's testimony that he was told by treating physicians that his hypertension was related to his diabetes disability.  See hearing transcript at page 18.  The United States Circuit Court of Appeals for the Federal Circuit has held that lay evidence can be competent and sufficient to establish a diagnosis of a condition when "the layperson is reporting a contemporaneous medical diagnosis."  See Davidson v. Shinseki, 581 F.3d 1313, 1315 (Fed. Cir. 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case, the Veteran's statement was reporting a contemporaneous medical opinion that his hypertension was aggravated by his diabetes; such a statement is precisely what was contemplated in Davidson.  In addition, for purposes of establishing new and material evidence, the Veteran's statement regarding what his physician told him is presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  For those reasons, the Board reopens the Veteran's claim for service connection for hypertension.

The Board wishes to make clear that such evidence, although adequate for limited purposes of reopening the claim, may not be sufficient to allow a grant of the benefits sought.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed.Cir. 1998).  For the reasons explained in the remand section below, the Board finds that additional development of the claim is necessary before the Board may proceed to a decision on the merits of the reopened claim.

Withdrawn claim

The Veteran testified at the January 24, 2012, hearing, the Veteran stated that he wished to withdraw the issue of entitlement to service connection for alcoholism.  See hearing transcript at pages 4-5.  Under 38 U.S.C.A. § 7105, the Board does not have jurisdiction over issues withdrawn by a veteran.  Pursuant to 38 C.F.R. § 20.204, a veteran can withdraw his appeal, or any issue therein, at a hearing before the Board.  Pursuant to 38 C.F.R. § 20.204(b), the withdrawal was effective upon receipt by the Board at the January 24, 2012, hearing.  Thus, the Board has no jurisdiction to consider the withdrawn issue and it shall therefore be dismissed.

ORDER

New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened; to this extent only, the appeal is allowed.

The claim for service connection for alcoholism is dismissed.


REMAND

The Veteran testified that he has been treated by several private physicians for his claimed disorders.  In particular, the Veteran testified that Dr. Carlos has stated that the Veteran's hypertension is aggravated by his service-connected coronary artery disease and/or type II diabetes mellitus.  See hearing transcript at page 18.  Similarly, the Veteran testified that Dr. Oswalt indicated that the Veteran's prostate disorder was related to service.  See hearing transcript at page 22.  In addition, the Veteran testified that Dr. Unjoye had told him that his skin rash was caused by or aggravated by his service-connected type II diabetes mellitus.  See hearing transcript at page 9.  The Board observes that some records pertaining to the Veteran have been obtained from these physicians.  VA should take reasonable steps to obtain any additional records for inclusion in the Veteran's VA claims folder.  

Finally, VA should ensure that all VA treatment records dating from September 2003 are obtained.  The September 2011 supplemental statement of the case mentions that VA records dated through August 2011 were reviewed electronically.  Not all of those records, however, are associated with the Veteran's VA claims folder or Virtual VA.

Hypertension

The Board observes that the May 2003 VA examiner opined that "over the years, his [the Veteran's] diabetes mellitus is likely to have contributed to his essential hypertension."  Although the VA examiner reported that the Veteran's diabetes "contributed" to the hypertension, there is no rationale or further explanation offered in the May 2003 report.  

The Board further observes that the August 2011 examiner opined that the Veteran's hypertension was "less likely than not caused by, related to, a result of, or aggravated by military service, SC [service-connected] Diabetes mellitus type 2, or SC CAD [coronary artery disease]."  The rationale that purports to support the opinion is that the Veteran's "hypertension was diagnosed in the 1980's more than 10 years after separation from service" at approximately the same time as service-connected diabetes "(therefore not caused by DMII [type II diabetes mellitus])" was diagnosed.  The rationale demonstrates only that the two disabilities were diagnosed close in time to each other; there is no discussion regarding why that scenario means that the diabetes could not cause or aggravate a hypertension condition.  Similarly, the rationale for why the Veteran's hypertension is not related to his coronary artery disease [CAD] is that "the preponderance of medical evidence does not support essential hypertension as being primary causal effect for CAD."  The rationale is confusing; it seems to address the causal effect hypertension has on CAD.  The question is whether the service-connected CAD could cause or aggravate the hypertension.  Thus, the rationale does not address the issue under consideration.  

The Court has held that once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Secretary's duty to make reasonable efforts to assist in obtaining evidence necessary to substantiate a claim for benefits pursuant to 38 U.S.C.A. § 5103A(a)(1) includes providing an examination that is adequate for rating purposes.  It is incumbent upon the rating official to ensure that a diagnosis or condition is described and supported in sufficient detail for evaluation purposes.  See 38 C.F.R. § 4.2 (2011).  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." See Bloom v. West, 12 Vet. App. 185, 187 (1999).  

In this case, neither of the VA examiners provided an explanation or rationale that explained how they reached the conflicting opinions they provided.  Thus, the current state of the medical evidence is insufficient and the claim must be remanded for another examination.

Prostate

The Veteran has been diagnosed and treated for an enlarged prostate.  He contends that his prostate condition started developing at about the same time as his diabetes, heart and hypertension disorders and, therefore, he believes that his current prostate condition should be service connected.  See hearing transcript at page 21.  He testified that he had frequent urination during service and that Dr. Oswalt has indicated that it could be service related.  See hearing transcript at page 23.  The Veteran has not been examined by a VA examiner regarding the etiology of his prostate condition.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the VA must provide a VA medical examination in service connection claims when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  In this case, there is evidence of a current disability.  The Veteran is competent as a lay witness to report the symptoms he experienced during service and to report a contemporaneous medical opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1315 (Fed. Cir. 2009);  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The record does not include any examination report or other medical evidence addressing etiology of the Veteran's prostate disorder.  Thus, the criteria of McLendon are met and an examination with an opinion regarding likely etiology should be provided.

Skin rash

With regard to the Veteran's skin rash disorder, the August 2011 VA examiner opined that the disorder was not "related to or aggravated by military service or # 2."  The Board notes that there was no rationale or opinion regarding whether the rash was related to or aggravated by diabetes; as noted above, the Veteran contends that his physician told him the skin rash was caused by his diabetes.  The fact that the Veteran initially contended that his skin rash was incurred during service and then contended that it was caused or related to his diabetes does not mean his claim is limited.  A Veteran may articulate one theory of service connection, but he is not limited to that theory.  See Delisio v. Shinseki, 25 Vet. App. 45, 54 (2011).  Thus, the report is insufficient for adjudication purposes. 


Increased rating

With regard to the Veteran's claim for an increased disability rating for type II diabetes mellitus, the Board observes that he and his wife testified that the Veteran is on a restricted diet and cannot do anything considered strenuous because of his diabetes.  See hearing transcript at page 25.  This is directly contradictory to the August 2011 examiner's report.  The examiner stated "no" to the form question of whether the Veteran's diabetes was managed by restricted diet and whether the Veteran's activities were regulated for medical reasons.  As the Veteran's testimony indicates that there may be a material increase in the disability, another examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all VA treatment records dating from 2003 are obtained and associated with the claims folder or Virtual VA.

2.  Contact the Veteran in writing and inform him that he should either provide or identify any pertinent medical records that are not already of record, including but not limited to any additional records from Drs. Carlos, Unjoye, or Oswalt.  

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.


3.  After completion of steps 1 and 2, schedule the Veteran for a VA genitourinary examination.  The examiner should review the claims folder and indicate that such was accomplished in the examination report.  The examiner should provide a diagnosis of any prostate condition manifested by the Veteran during the pendency of the claim.  The examiner should provide an opinion whether it is at least as likely as not (i.e., at least a 50 percent likelihood) that any prostate condition manifested by the Veteran during the pendency of the appeal began in or is related to his active duty service.

The opinion should be accompanied by a complete rationale or explanation that addresses the medical basis for the opinion provided.  

4.  After completion of steps 1 and 2, schedule the Veteran for a VA skin diseases examination.  The examiner should review the claims folder and indicate that such was accomplished in the examination report.  The examiner should provide an opinion whether it is at least as likely as not (i.e., at least a 50 percent likelihood) that:

(a) the Veteran's rash of the legs and groin was caused or aggravated by the service-connected type II diabetes mellitus; or

(b) the Veteran's rash of the legs and groin began in or is related to his active duty service;

The opinions should be accompanied by a complete rationale or explanation that addresses the medical basis for the opinion provided.  

5.  After completion of steps 1 and 2, provide the Veteran's claims folder to a VA examiner for review of the Veteran's claim for service connection for hypertension.  The examiner should review the claims folder and indicate that such was accomplished in the examination report.  The examiner should provide an opinion whether it is at least as likely as not (i.e., at least a 50 percent likelihood) that:

(a) the Veteran's hypertension was caused or aggravated, that is made worse, by the service-connected type II diabetes mellitus or coronary artery disease; or

(b) the Veteran's hypertension began in or is related to his active duty service;

6.  After steps 1 and 2 are complete, schedule the Veteran for a VA diabetes mellitus examination.  The examiner should review the claims folder and indicate that such was accomplished in the examination report.  The examiner should describe the nature and extent of the Veteran's type II diabetes mellitus, including whether the Veteran's diabetes requires regulation of activities (avoidance of strenuous occupational and recreational activities).  

7.  Ensure that the above development has been properly completed and that the examination report(s) and opinions are complete and responsive, conduct any other development deemed warranted and then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


